                              EXHIBIT "2"
Case: 20-41288   Doc# 105-2   Filed: 11/25/20   Entered: 11/25/20 10:22:32   Page 1
                                       of 27
Case: 20-41288   Doc# 105-2   Filed: 11/25/20   Entered: 11/25/20 10:22:32   Page 2
                                       of 27
Case: 20-41288   Doc# 105-2   Filed: 11/25/20   Entered: 11/25/20 10:22:32   Page 3
                                       of 27
Case: 20-41288   Doc# 105-2   Filed: 11/25/20   Entered: 11/25/20 10:22:32   Page 4
                                       of 27
Case: 20-41288   Doc# 105-2   Filed: 11/25/20   Entered: 11/25/20 10:22:32   Page 5
                                       of 27
Case: 20-41288   Doc# 105-2   Filed: 11/25/20   Entered: 11/25/20 10:22:32   Page 6
                                       of 27
Case: 20-41288   Doc# 105-2   Filed: 11/25/20   Entered: 11/25/20 10:22:32   Page 7
                                       of 27
Case: 20-41288   Doc# 105-2   Filed: 11/25/20   Entered: 11/25/20 10:22:32   Page 8
                                       of 27
Case: 20-41288   Doc# 105-2   Filed: 11/25/20   Entered: 11/25/20 10:22:32   Page 9
                                       of 27
Case: 20-41288   Doc# 105-2   Filed: 11/25/20   Entered: 11/25/20 10:22:32   Page 10
                                       of 27
Case: 20-41288   Doc# 105-2   Filed: 11/25/20   Entered: 11/25/20 10:22:32   Page 11
                                       of 27
Case: 20-41288   Doc# 105-2   Filed: 11/25/20   Entered: 11/25/20 10:22:32   Page 12
                                       of 27
Case: 20-41288   Doc# 105-2   Filed: 11/25/20   Entered: 11/25/20 10:22:32   Page 13
                                       of 27
Case: 20-41288   Doc# 105-2   Filed: 11/25/20   Entered: 11/25/20 10:22:32   Page 14
                                       of 27
Case: 20-41288   Doc# 105-2   Filed: 11/25/20   Entered: 11/25/20 10:22:32   Page 15
                                       of 27
Case: 20-41288   Doc# 105-2   Filed: 11/25/20   Entered: 11/25/20 10:22:32   Page 16
                                       of 27
Case: 20-41288   Doc# 105-2   Filed: 11/25/20   Entered: 11/25/20 10:22:32   Page 17
                                       of 27
Case: 20-41288   Doc# 105-2   Filed: 11/25/20   Entered: 11/25/20 10:22:32   Page 18
                                       of 27
Case: 20-41288   Doc# 105-2   Filed: 11/25/20   Entered: 11/25/20 10:22:32   Page 19
                                       of 27
Case: 20-41288   Doc# 105-2   Filed: 11/25/20   Entered: 11/25/20 10:22:32   Page 20
                                       of 27
Case: 20-41288   Doc# 105-2   Filed: 11/25/20   Entered: 11/25/20 10:22:32   Page 21
                                       of 27
Case: 20-41288   Doc# 105-2   Filed: 11/25/20   Entered: 11/25/20 10:22:32   Page 22
                                       of 27
Case: 20-41288   Doc# 105-2   Filed: 11/25/20   Entered: 11/25/20 10:22:32   Page 23
                                       of 27
Case: 20-41288   Doc# 105-2   Filed: 11/25/20   Entered: 11/25/20 10:22:32   Page 24
                                       of 27
Case: 20-41288   Doc# 105-2   Filed: 11/25/20   Entered: 11/25/20 10:22:32   Page 25
                                       of 27
Case: 20-41288   Doc# 105-2   Filed: 11/25/20   Entered: 11/25/20 10:22:32   Page 26
                                       of 27
Case: 20-41288   Doc# 105-2   Filed: 11/25/20   Entered: 11/25/20 10:22:32   Page 27
                                       of 27
